Citation Nr: 1023843	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as herniated nucleus pulposus.

2.  Entitlement to an initial, compensable rating for 
service-connected left shoulder impingement syndrome, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, prior to November 30, 2009.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected left shoulder impingement syndrome, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, from November 30, 2009. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
December 2003.  He also served as a member of the Army 
National Guard, to include periods of active duty for 
training (ACDUTRA) prior to and after those dates.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision in which the RO granted 
the Veteran's claim for service connection for left shoulder 
impingement syndrome, and assigned a noncompensable rating, 
effective March 24, 2005, and denied service connection for 
herniated nucleus pulposus, a neck disability, high blood 
pressure, and diabetes mellitus.  In September 2005, the 
Veteran filed a notice of disagreement (NOD) as to his 
initial rating for left shoulder impingement syndrome and all 
service-connection claims.  A statement of the case (SOC) was 
issued in January 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2006.

In June 2006, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In February 2008, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is also of record.

In February 2008, the Board denied the Veteran's claims for 
service connection for a neck disability, hypertension, and 
diabetes mellitus, and remanded the remaining claims on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C. for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC awarded a 20 percent rating, effective 
November 30, 2009, but denied a compensable rating prior to 
that date (as reflected in a March 2010 rating decision and a 
March 2010 supplemental SOC (SSOC).

Because the Veteran disagreed with the initial rating 
assigned following the grant of service connection for left 
shoulder impingement syndrome, the Board characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO has 
granted a higher rating for the disability from November 30, 
2009, inasmuch as higher ratings for the disability are 
available before and after this date, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has recharacterized the appeal as now 
encompassing the matters set forth as issues 2 and 3 on the 
title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board has also expanded the matter of higher rating at each 
stage to include extra-schedular consideration, consistent 
with what the RO has adjudicated.


FINDINGS OF FACT

1.  All notification and development  actions needed to 
fairly adjudicate each claim herein decided have been 
accomplished.

2.  Although the Veteran complained several times of low back 
pain in service, no low back disability was diagnosed during 
the Veteran's period of active service or ACDUCTRA, and there 
is no medical evidence of a nexus between any current low 
back disability and service.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current low back 
disability and service weighs against the claim.

4.  As the Veteran is right-handed, his service-connected 
left shoulder disability affects his minor upper extremity.

5.  From the March 24, 2005 effective date of the grant of 
service connection through November 29, 2009, the Veteran's 
left shoulder impingement syndrome was manifested by pain 
when lifting heavy objects or doing push-ups, but with full 
range of motion.

6.  Since November 30, 2009, the Veteran's left shoulder 
impingement syndrome has been manifested by decreased motion 
(but still greater than to 25 degrees from the side), pain, 
weakness, and instability.

7.  At no point since the March 2005 effective date of the 
grant of service connection has the Veteran's PTSD been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 
1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

2.  The criteria for an initial, compensable rating for 
service-connected left shoulder impingement syndrome, prior 
to November 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5203 (2009).  

3.  The criteria for a rating in excess of 20 percent 
service-connected left shoulder impingement syndrome, from 
November 30, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection for a low back disability and left 
shoulder impingement syndrome.  

After the award of a service connection for left shoulder 
impingement syndrome, and the Veteran's disagreement with the 
initial rating assigned, the January 2006 SOC and July 2007 
and November 2007 SSOCs set forth the criteria for evaluating 
musculoskeletal shoulder disability (which, in part, suffices 
for Dingess/Hartman as to that claim).  Moreover, a March 
2008 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection for a low back 
disability and for a higher initial rating for left shoulder 
impingement syndrome, as well as what information and 
evidence must be submitted by a Veteran and what information 
and evidence would be obtained by VA.  This letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The letter also provided the Veteran with general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the RO readjudicated both claims, 
as reflected in the March 2010 SSOC.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claims, such as in an SOC 
or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
personnel, and VA treatment records, as well as the reports 
of May 2005 and November 2009 VA examinations.  Also of 
record and considered in connection with this matter are 
various written documents provided by the Veteran.  The Board 
finds that no additional RO action to further develop the 
record in connection with any claim, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal,  
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 
3.6.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a low back disability must be denied.

The Veteran asserts that he developed a back disability when 
he first entered service in 1983 due to climbing in and out 
of tanks during training, without any specific injury.  He 
later received permanent profiles for herniated nucleus 
pulpous.

Service treatment records reflect that the Veteran first 
complained of low back pain in November 1986.  The Veteran 
had paraspinal muscle tenderness to palpation.  Straight leg 
raising was negative.  The assessment was muscular spasm.

Reports of Medical Examination in June 1988 and April 1992 
indicate that the Veteran's spine was within normal limits.  
In June 1988, Veteran told the examining physician that he 
had a history of left shoulder problems but did not mention 
any back symptoms.  On a June 1988 Report of Medical History, 
the Veteran noted that he had recurrent back pain, but in an 
April 1992 Report of Medical History, the Veteran denied 
recurrent back pain.

In January 1994, the Veteran reported pain in his left lower 
back.  The Veteran had begun an exercise program 
approximately one year prior which included running five to 
six miles per day.  Since then he began feeling back 
discomfort.  On physical examination the Veteran had 
discomfort in the lower back.  The Veteran had full range of 
motion.  The physician instructed the Veteran to refrain from 
physical training for the weekend.

The Veteran was issued a permanent profile for an 
asymptomatic central herniated nucleus pulposus of the L5-S1 
in August 1995 until December 1995.  A profile was also 
issued in February 2000.

A Report of Medical Examination in October 2000 indicated 
that the Veteran's spine was within normal limits.  On an 
October 2000 Report of Medical History, the Veteran denied 
recurrent back pain.

In November 2002, the Veteran reported to his initial medical 
review with the problem of herniated nucleus pulposus, for 
which he was seeking a permanent profile.

On post-deployment questionnaires following the Veteran's 
deployments to Kuwait (July 2003 to December 2003) and New 
Orleans, Louisiana (September 2005), the Veteran marked that 
he did not have back pain, either presently or during his 
deployments.

On VA examination in January 2005, the Veteran complained of 
low back pain while driving a tank in 1986 and noted no other 
pathologic history.  On physical examination, the Veteran had 
an erect posture and normal gait.  Range of motion was 
normal.

An April 2007 X-ray of the lumbar spine revealed decreased 
intervertebral disc space at L5-S1 with associated vacuum 
phenomenon compatible with degenerative disc disease.

On November 2009 VA examination, the Veteran complained of 
low back pain with occasional radiation to the feet.  Upon 
running, the Veteran's toes would become numb.  The Veteran 
described the pain as a "burning type" with duration of 20 
to 25 minutes, every other day.  The Veteran noted that the 
date of onset of his pain was in 1987, while working as a new 
tanker and pushing tank brakes with a lot of force.  He 
stated that a herniated nucleus pulpous was found on MRI 
testing in the late 1980s.  On physical examination, the 
Veteran had normal posture, head position, symmetry, and 
gait.  Spasm, pain with motion , and tenderness were found of 
the spinal muscles.  No atrophy was present.  MRI of the 
lumbar spine revealed straightening of lumbar lordosis 
(lumbar spasm), spondyloarthritic changes, degenerative disc 
disease, and spondylosis and bulging at L5-S1 of the lumbar 
spine.  The Veteran was diagnosed with a central L5-S1 
herniated disc and straightening of lumbar lordosis (lumbar 
spasm), spondyloarthritic changes, degenerative disc disease, 
and spondylosis and bulging at L5-S1 of the lumbar spine.

The examining physician indicated that he carefully reviewed 
the claims file.  He noted that the Veteran was issued a 
permanent profile from August 1995 to December 1995 and in 
November 2002 due to his herniated nucleus pulposus of the 
lumbar spine.  After a review of the entire record, the 
physician found that the Veteran's onset of his low back pain 
was in November 1986, on a period of INACDUTRA.  Several 
subsequent evaluations for the National Guard, however, were 
silent as to a back disability.  The examiner opined, 
therefore, that the low back disabilities diagnosed at the 
November 2009 examination were not at least as likely than 
not incurred in active service or aggravated as a result of 
disease or injury during active service or ACDUTRA.  Any 
worsening of symptoms was more likely than not due to natural 
progression of the disease.

The evidence of record clearly establishes that the Veteran 
has a current lumbar spine disability, as reflected in a 
November 2009 VA examination report showing diagnoses of a 
central L5-S1 herniated disc and straightening of lumbar 
lordosis (lumbar spasm), spondyloarthritic changes, 
degenerative disc disease, and spondylosis and bulging at L5-
S1 of the lumbar spine.  However, the record simply fails to 
establish that a current low back disability is medically 
related to any injury or disease incurred during active 
service or ACDUTRA, or any injury incurred during INACDUTRA.

As indicated, service treatment records show that the Veteran 
was evaluated several times for complaints of low back pain.  
However, his initial complaint in November 1986 was related 
to his lower back muscles and was unrelated to any injury.  
Additionally, on the Report of Medical History in October 
2000, the Veteran denied recurrent back pain, and on post-
deployment questionnaires following the Veteran's deployments 
to Kuwait (July 2003 to December 2003) and New Orleans, 
Louisiana (September 2005), the Veteran marked that he did 
not have back pain, either presently or during his 
deployments.

The Board recognizes that the Veteran is competent, as a 
layperson, to report that about which he has personal 
knowledge, such as his own symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, the Veteran is competent 
to report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Here, however, the 
Veteran's assertions of continuity of symptoms, while 
competent, are simply not credible.  Although the Veteran 
asserts that his back pain began when he was driving tanks 
when he entered service, he denied recurrent back pain on 
several subsequent occasions.  The Board additionally notes 
that the Veteran's early complaints of low back pain were 
muscle-related.  The contradictory assertions make his 
statements regarding continuity of symptomatology not 
credible.

The Board further notes that, despite the fact that the 
Veteran complained of back pain during service, as indicted, 
the governing legal authority requires that the Veteran's 
back disability be related to an injury or disease that 
occurred during active duty service or ACDUTRA, or an injury 
during INACDUTRA.  There is no indication of record that the 
Veteran's low back disability resulted from any injury during 
any type of service, and the Veteran does not assert as much.  
There is also no indication that the Veteran developed his 
current low back disability due to any disease incurred while 
on ACDUTRA.  In fact, the only nexus opinion of record fails 
to connect the Veteran's early complaints of muscle pain due 
to service on tanks with his current low back 
disability/degenerative disc disease.  Although the Veteran 
was given profiles for a herniated nucleus pulpous, the 
record simply fails to indicate that the Veteran developed 
this, or any other relevant back disability, during active 
duty service or ACDUTRA.  

The Board acknowledges that the Veteran's first complaints of 
back pain occurred during INACDUTRA, but he then denied 
trauma or injury.  Furthermore, the November 2009 VA 
physician failed to connect this complaint of (muscular) back 
pain with the Veteran's current (disc-related) low back 
disability.  None of the medical records reflecting a 
diagnosis of any low back disability includes any comment or 
opinion even suggesting that there exists a medical nexus 
between the Veteran's current central L5-S1 herniated disc 
and straightening of lumbar lordosis, spondyloarthritic 
changes, degenerative disc disease, and spondylosis and 
bulging at L5-S1 of the lumbar spine and the Veteran's 
military service, and the Veteran has not presented or 
identified any such existing medical opinion.

Further, as previously noted, the only competent medical 
opinion to directly address whether a current low back 
disability is related to the Veteran's military service 
weighs against the claim.  In this regard, the November 2009 
VA examining physician opined that the Veteran's current low 
back disability is unrelated to military service.  The Board 
accepts this opinion as probative and dispositive evidence on 
the medical nexus question, based as it was upon full 
consideration of the Veteran's service and post-service 
records, including the Veteran's assertions, as well as 
supported by stated rationale.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (the probative value of a physician's opinion 
depends in part on the reasoning employed by the physician 
and whether or not (or the extent to which) he reviewed prior 
clinical records and other evidence).

Finally, as for any direct assertions by the Veteran that 
there exists a medical nexus between a current low back 
disability and his military service, such evidence provides 
no basis for allowance of the claim.  As indicated above, the 
matter on which this claim turns is one within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

As indicated, the RO (via the AMC) has already granted staged 
ratings for the disability under consideration; hence, the 
Board will consider the propriety of the rating assigned at 
each state, to include whether any further staged rating of 
the disability is warranted.

The ratings for the Veteran's left shoulder impingement 
syndrome have been assigned pursuant to Diagnostic Codes 5201 
and 5203.  As the Veteran is right-handed, his left shoulder 
impingement syndrome affects his minor extremity.

Pertinent to the minor extremity, under Diagnostic Code 5201, 
20 percent rating is assigned for limitation of motion of the 
arm to shoulder level.  A 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from the side.  

Pertinent to the minor extremity, under Diagnostic Code 5203, 
a 10 percent rating is assigned for malunion of the clavicle 
or scapula or nonunion of the clavicle or scapula, without 
loose movement.  A 20 percent rating is warranted for 
nonunion of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  A 20 percent rating 
is the maximum assignable rating.  

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide for such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

The Board also notes that, when evaluating such 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A.  Period prior to November 30, 2009

Considering the pertinent evidence in light of the above, the 
Board finds that an initial, compensable rating for the 
Veteran's left shoulder impingement syndrome is not warranted 
at any poiny prior to November 30, 2009.

On May 2005 VA examination, the Veteran complained of pain in 
his left shoulder while doing push-ups or lifting heavy 
objects.  On physical examination, the examiner noted that 
the Veteran had left shoulder impingement syndrome of the 
acromioclavicular joint, with left sternomastoid muscular 
spasm, but had otherwise normal muscles, bones, and joints.  
He had normal musculoskeletal function and coordination, as 
well as normal range of motion, flexion and extension.  No 
swelling, muscular atrophy, or effusion was found.  The 
Veteran had tenderness to the left shoulder, upon 
manipulation.  X-rays showed mild osteopenia and a deformity 
of the left humeral bone on the basis of an old healed 
fracture.

During his February 2008  Board hearing, the Veteran 
testified that his left shoulder impingement syndrome was 
worsening.  The Veteran could raise his hand over his head.  
He testified that he could raise his arm slightly above 
shoulder level without pain.

As indicated, for the period prior to November 30, 2009, the 
medical evidence reflects full range of motion of the arm.  
Although the Veteran asserted that he had decreased range of 
motion during the hearing, he indicated that he was still 
able to raise his arm beyond shoulder level without pain.  As 
such, an initial, compensable rating is not warranted on the 
basis of limitation of motion of the arm for the period prior 
to November 30, 2009.  A compensable rating also is not 
warranted on the basis of impairment of the clavicle or 
scapula, as there is no evidence of malunion or nonunion of 
either bone.

B.  Since November 30, 2009

On VA examination on November 30, 2009, the Veteran reported 
daily flare-ups with severe pain intensity, lasting between 
30 minutes and one hour.  Left shoulder pain radiated to his 
neck and right shoulder.  Precipitating factors for pain were 
described as grabbing or holding heavy objects, sawing, or 
movement of the left arm.  The Veteran reported symptoms of 
deformity, giving way, instability, pain, stiffness, 
weakness, decreased speed of joint motion, swelling, 
tenderness, and locking episodes several times per week.  

On physical examination, the Veteran had crepitus, 
tenderness, and pain at rest.  Range of motion testing of the 
left shoulder revealed active flexion to 85 degrees, 
abduction to 65 degrees, internal rotation to 45 degrees and 
external rotation to 40 degrees.  Objective evidence of pain 
on repetitive motion was present, but no additional 
limitations of range of motion were shown.  Ankylosis was not 
present.  The Veteran reported significant effects on his 
occupation as a teacher, since his left shoulder caused 
difficulty writing on the chalkboard.  The examiner opined 
Veteran's left shoulder disability had severe effects on 
several daily activities, such as bathing, dressing, 
grooming, and driving.

The above-cited evidence reflects that, since November 30, 
2009, the Veteran's left shoulder impingement syndrome has 
been manifested by decreased motion pain, weakness, and 
instability. This evidence provided the basis for the award 
of the 20 percent rating for the Veteran'a left should 
disability effective November 30, 2009 (the date of VA 
examination).  However, no higher rating schedular rating is 
assignable.  As noted, even with the Veteran's complaints, on 
examination, limited shoulder motion was still greater than 
to 25 degrees from the side, and there is otherwise no 
objective evidence to support a finding that left shoulder 
motion has been limited to this extent.  the maximum, 30 
percent rating assignable for the minor upper extremity under 
Diagnostic Code 5201 are not met.   . Also, as 20 percent is 
the highest available rating under Diagnostic Code 5203, a 
higher rating is not assignable on the basis of impairment of 
the clavicle or scapula.

C.  Both time periods

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating 
under either time period.  In this regard, ankylosis is not 
shown.  See 38 C.F.R. § 4.71a.  The highest rating available 
for recurrent dislocation of the humerus and malunion of the 
humerus, for the minor extremity, is 20 percent, and loss of 
head, nonunion, and fibrous union of the humerus are not 
shown.  See id.  The disability also has not been shown to 
involve any factors that warrant evaluation under any other 
provision(s) of VA's rating schedule.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, at no point since the March 24, 2005 
effective date of the grant of service connection has the 
Veteran's left shoulder impingement syndrome been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to and discussed in the March 2010 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration at each 
stage.  The rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

On these facts, there is no basis for any further staged 
rating, pursuant to Fenderson, and the claims for higher 
rating, prior to or since November 30, 2009, for left 
shoulder impingement syndrome must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, claimed as 
herniated nucleus pulposus, is denied.

An initial, compensable rating for service-connected left 
shoulder impingement syndrome, prior to November 30, 2009, is 
denied.

A rating in excess of 20 percent for service-connected left 
shoulder impingement syndrome, since November 30, 2009, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


